The Coubt
held that while the course pursued was irregular and an abuse of discretion, the hill as settled does *260not appear to be so far defective as to fail to fairly present substantially all tbe questions sought to be raised, and that, therefore, the case is not one calling for the extraordinary writ of mandamus; but that the bill first submitted was also a proper one in form, and presented the questions for review in equally as good if not better shape than the one which was signed, and that it should have been adopted as the framework of the bill to be settled, with such changes and amendments as the facts warranted.
The practice too frequently adopted, of tacking a formal beginning and conclusion upon the stenographer’s minutes of the entire evidence on the trial, and signing that for a. bill of exceptions, is criticised and condemned as improper and unwarranted.
Writ denied.